Citation Nr: 0508507	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-16 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision that denied 
service connection for a left knee disability.  The veteran 
filed a notice of disagreement (NOD) in July 2000, and the RO 
issued a statement of the case (SOC) in July 2000.  The 
veteran filed a substantive appeal in August 2000.  In 
October 2001, March 2002, August 2002, and May 2002, the RO 
issued supplemental SOCs (SSOCs), reflecting the continued 
denial of service connection for a left knee disability.

In March 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-were held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
in December 2003, the Board remanded the case to the RO for 
initial consideration of the recently developed evidence and 
further action.   Pursuant to the December 2003 remand, the 
RO issued SSOCs in May 2004 and July 2004, reflecting 
consideration of additional evidence, and the continued 
denial of the claim.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for service connection for a left knee 
disability is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

In correspondence submitted in February 2005, the veteran 
indicated that he desired a hearing RO personnel.  It does 
not appear that a hearing was scheduled, and one should be.  
Moreover, since such hearings are scheduled by the RO, the 
Board must remand the matter to the RO for that purpose.  See 
38 C.F.R. § 20.700 (2004).

The Board also finds that additional development of the claim 
on appeal is warranted.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The veteran's alleges that he currently has left knee 
disability (diagnosed as left knee degenerative joint 
disease, and as status-post left knee excision of loose 
articular cartilage with drilling of cortical articular bone 
at bed of defect in 1974) that is the result of in-service 
left knee injury.  The veteran asserts that he suffered a 
contusion of his left knee in service in Korea when his knee 
was struck by a tractor, causing immediate swelling.  The 
veteran states that he was treated in the dispensary and 
required the use of crutches for several weeks.  

While service medical records reflect no injury or trauma to 
either knee, the Board finds that further development of the 
claim is needed.  The RO should request the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC) in an attempt to verify his duty status and knee 
injury during the veteran's service in Korea.  The veteran 
should also be invited to submit any other evidence, to 
include buddy statements, in support of his claim.

If satisfactory evidence of an in-service knee injury is 
received, the RO should undertake any other appropriate 
action before adjudicating the claim (to include obtaining a 
medical opinion as to a medical nexus, if any, between the 
in-service knee injury and his current left knee disability, 
if appropriate).  

The veteran is hereby advised that, if an examination is 
scheduled, failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at the Brockton 
VA Medical Center (VAMC) in Massachusetts; however, no 
treatment records from that facility dated after April 2004 
are of record.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding 
records from the above-referenced facility, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2004), as 
regards obtaining records from Federal facilities.

The record also indicates that the veteran is receiving 
Social Security Administration (SSA) disability benefits. 
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992). Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for medical examination and an opinion, if 
appropriate) prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to schedule the veteran for a 
hearing before RO personnel in accordance 
with his February 2005 request for such a 
hearing.  

2.  The RO should request from the 
Brockton VAMC all outstanding records of 
evaluation of and/or treatment for a left 
knee disability, from April 2004 to the 
present, following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records and/or responses should be 
associated with the claims file. 

3.  The RO should request that SSA 
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
invite the veteran to submit any 
evidence, to include buddy statements, in 
support of his claim.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include a medical examination and 
opinion, if appropriate), the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




